Citation Nr: 0204330	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  99-13 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
70 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from July 1965 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 70 percent evaluation to this disability, 
effective from July 1998.  

The October 1998 rating action involved an original grant of 
service connection for PTSD.  Thus, staged ratings for this 
disability must be considered pursuant to Fenderson v. West, 
12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected PTSD is productive of serious 
social and occupational impairment.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 9411 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the statement of 
the case and supplemental statements of the case informed the 
veteran of the evidence needed to substantiate his increased 
rating claim.  As such, VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained the 
veteran's service medical records as well as all pertinent 
post-service medical reports identified by the veteran.  As 
the veteran has not cited any records of relevant 
post-service treatment, in addition to those that have 
already obtained and associated with the claims folder, and 
as he has been accorded a relevant VA examination during the 
current appeal, VA has no duty to assist him further in 
procuring evidence necessary to support his claim.  
Consequently, the Board finds that the requirements of the 
VCAA and its implementing regulations have been met by VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background 

The veteran's service personnel records show that the veteran 
served on active military duty in the United States Marine 
Corps from July 1965 to July 1970, to include service in the 
Republic of Vietnam.  The veteran was awarded the Combat 
Action Ribbon.  

The service medical records are negative for complaints, 
treatment, or findings of PTSD.  In September 1993 the 
veteran underwent a VA Social and Industrial History for PTSD 
and a VA general medical examination which included an 
impression of PTSD.  

In September 1998, the veteran underwent a VA PTSD 
examination.  The veteran stated that he had been married 
four times.  His most recent wife died approximately 8 years 
ago.  He had 4 children.  He had numerous jobs since his 
release from active duty.  He currently was working part time 
at a radio station.  He last worked full time in December 
1997.  The veteran complained of frequent intrusive thoughts 
and recollections of his combat experiences, frequent 
nightmares, frequent flashbacks, a tendency to isolate 
himself from others, avoidance behavior, anxiety in public, 
an inability to trust other people, feelings of alienation, 
chronic sleep disturbances, an inability to concentrate, 
chronic feelings of rage, chronic depression, and a loss of 
interest in pleasurable activities.  

The examination showed that thought processes and thought 
content appeared to be within normal limits.  The veteran 
denied current delusions and hallucinations.   The veteran 
reported inappropriate behavior caused by his severely 
impaired impulse control.  He admitted to suicidal thoughts 
and ideations but no current plan or intent.  He had no 
current homicidal plan or intent.  He was able to maintain 
minimal personal hygiene and other basic activities of daily 
living.  He was fully oriented.  His memory, concentration, 
and judgment were severely impaired.  His speech was slow and 
he had a flat affect.  He had a depressed mood and chronic 
sleep impairment.  The examiner concluded that the veteran's 
PTSD symptoms were frequent and severe in nature with no real 
periods of remission during the past twelve months.  The 
diagnosis was PTSD chronic and severe.  The examiner 
described the veteran's psychosocial and environmental 
problems as involving total social isolation and impaired 
impulse control.  The examiner provided a global assessment 
of functioning (GAF) score of 50 and reported that the 
veteran experienced severe social and occupational impairment 
as a result of his PTSD.  The examiner cited the veteran's 
difficulty in establishing and maintaining effective social 
and occupational relationships due to his PTSD.  

In October 1998 the RO granted service connection for PTSD 
and assigned a 70 percent evaluation to this disability, 
effective from July 1998.  

The veteran received intermittent treatment at VA facilities 
for several problems, including his psychiatric illness 
during 1998 and 1999.  An evaluation in July 1998 included 
diagnoses of PTSD and a depressive disorder and a GAF score 
of 45.  It was reported that although the veteran was 
considerably less depressed than at his last visit, he 
remained quite irritable and potentially explosive.  The 
veteran was taking several medications for his symptoms.  

In December 1998, his depression was found to be stable.  He 
was instructed to continue with his psychiatric and 
psychological treatment.  At a treatment session in January 
1999 a GAF score of 55 was assigned.  

In March 1999, the veteran was hospitalized for psychiatric 
observation.  On admission, the veteran complained of 
feelings of depression, anger, indecision, and paranoia.  At 
a psychiatric evaluation completed on the following day, he 
reported having a history of irritability, anxiety, and 
sadness most of the time, isolating himself from crowds, and 
having episodes of angry outbursts and some poor 
concentration.  Axis I diagnoses included PTSD and 
depression.  The veteran's psychosocial and environmental 
problems were determined to be moderate.  A GAF score of 55 
was assigned.  On discharge, the veteran continued to be 
alert and oriented and to have organized and logical thoughts 
as well as a greatly improved affect.  He denied suicidal and 
homicidal ideation.  

For approximately five weeks between October and November 
1999, the veteran participated in a VA PTSD Day Hospital 
Program.  His discharge diagnosis was chronic PTSD, related 
to military service combat experiences in Vietnam, with major 
distressing symptoms on admission including severe 
depression, social isolation and withdrawal, mood liability 
and anxiety, irritability, survivor's guilt, recurrent 
intrusive thoughts, recurrent nightmares, and sleep 
disruption.  The veteran's psychosocial and environmental 
problems were described as severe.  It was reported that the 
veteran was suffering from the sequelae of living with 
chronic PTSD symptoms and the impact of these symptoms on all 
aspects of his life, particularly in his interpersonal 
interactions and his general quality of life.  The physician 
cited the veteran's family life, sporadic work history 
through the years, and severe exacerbation following the loss 
of usual coping mechanism of physical activity after onset of 
limiting physical disability.  The veteran's GAF score on 
admission was determined to be 45.  On discharge, a GAF score 
of 50 was assigned.  In an addendum dated in December 1999, a 
staff psychiatrist expressed an opinion that the veteran was 
totally and permanently disabled from consistent gainful 
employment on the basis of his severe and continuing PTSD 
symptoms and that the veteran's physical symptoms prevented 
him from attempting a less psychiatrically stressing physical 
labor outlet.  

Later in December 1999, the veteran underwent a vocational 
rehabilitation evaluation.  At that time the veteran gave a 
history of numerous jobs.  He stated that his job performance 
had deteriorated for the past many years due to severe anger 
and rage, his low frustrated tolerance and his inability to 
deal with co-workers, supervisors and customers.  The 
evaluation indicated that the veteran was oriented in all 
spheres and responded appropriately to questions.  
Occasionally, he experienced difficulty in focusing on a 
particular subject.  His recent memory was essentially 
intact.  He experienced some impairment in long term memory.  
He experienced marked impairment in processing new 
information in his head.  His cognitive functioning was 
estimated to be in the average range, although it was quite 
erratic.  Following the evaluation, the psychologist 
concluded that, due to the severity, chronicity, and 
permanency and total nature of the veteran's disability, he 
was not feasible for vocational rehabilitation and would 
never be able to engage in competitive employment.  

In January 2000, the RO granted entitlement to a total rating 
for compensation purposes based on individual unemployability 
effective from July 1998

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001). Disability evaluations are determined by the 
application of a schedule of ratings which is based, as far 
as can practicably be determined, on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
diagnostic codes.  38 C.F.R. § 4.27 (2001).  

In the present case, the service-connected PTSD has been 
evaluated in accordance with the criteria set forth in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code 9411 (2001).  According to this Diagnostic 
Code, when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9411 (2001).  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

To summarize, the veteran's statements and testimony 
regarding the symptoms of his service-connected PTSD are 
deemed competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  However, such evidence must be reviewed in 
conjunction with the objective evidence of record and the 
pertinent rating criteria.  

In this regard, the evidence shows that the veteran's PTSD 
results in significant debilitation and requires extensive 
treatment.  However, this fact is reflected in the current 70 
percent schedular rating and the award of a total rating 
based on the veteran's inability to obtain and maintain 
substantially gainful employment.

The recent September 1998 VA compensation examination showed 
that the veteran was experiencing severe symptoms.  He had an 
impaired impulse control, a depressed mood, and chronic sleep 
impairment.  His concentration, judgment, and memory were 
severely impaired.  However, there is no indication that he 
was unable to remember the names of close relatives, or own 
name.  Also, in 
December 1999 it was reported that his recent memory was 
essentially intact with some impairment in long term memory.  

Although the September 1998 VA examination showed that his 
speech was slow and he had a flat affect, this does not 
constitute gross impairment in communication.  Additionally, 
there is no current evidence of delusions or hallucinations.  
The veteran remains oriented.  Although he has had suicidal 
thoughts, he had no intent.  He also had no current homicidal 
plan or intent.  

The record shows that the veteran has made extensive efforts 
in obtaining treatment for his PTSD.  When seen in December 
1999 his GAG was 45 which is indicative of serious social and 
occupational impairment.  However, after reviewing the 
current evidence the it is the judgment of the Board that the 
degree of disability resulting from the PTSD does not satisfy 
the criteria for a 100 percent schedular evaluation as set 
forth above.  Diagnostic Code 9411.  

According, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The current 70 
percent rating is the highest rating warranted during the 
appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an increased schedular rating in excess of 70 
percent for PTSD is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

